                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                       :
 BAMM OH,                              :
     Plaintiff,                        :
                                       :
       v.                              :           No. 3:19-cv-1221 (VLB)
                                       :
 JARRIN, et al.,                       :
      Defendants.                      :
                                       :


                                      ORDER

      Plaintiff, Bamm Oh, currently confined at Corrigan-Radgowski Correctional

Center in Uncasville, Connecticut, filed this complaint pro se under 42 U.S.C. §

1983. Plaintiff claims that defendants Jarrin and Batista use excessive force

against him and Warden Corcella took no action when informed of the incident.

Plaintiff seeks damages from the defendants in individual and official capacities.

      Under 28 U.S.C. § 1915A (2000), the court must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that

seeks monetary relief from a defendant who is immune from such relief. Id. This

requirement applies both when plaintiff pays the filing fee and when she

proceeds in forma pauperis. See Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir. 1999)

(per curiam).

      In reviewing a pro se complaint, the court must assume the truth of the

allegations, and interpret them liberally to “raise the strongest arguments [they]

suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). Although detailed
allegations are not required, the complaint must include sufficient facts to afford

the defendants fair notice of the claims and the grounds upon which they are

based and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,

555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. Nevertheless, it is

well-established that “pro se complaints ‘must be construed liberally and

interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank

of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d

90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants).

                                      I. Allegations

       On March 20, 2018, plaintiff returned to the Golf-Unit day room at Garner

Correctional Institution after visiting the medical unit. Doc. #1 ¶ 1. He asked

Officer Jarrin if he could get the water jug for his C-PAP machine from his friend’s

cell. Officer Jarrin agreed and opened the inmate’s cell. Id. ¶ 2. As plaintiff

leaned into the cell to pick up the jug, Officer Jarrin asked plaintiff what he was

doing in the cell and told him that he could not enter another inmate’s cell. Id. ¶¶

3-4. Plaintiff apologized. Id. ¶ 5.

       Plaintiff approached the control bubble and put out his hand. Officer Jarrin

told plaintiff not to touch him and said that he could not touch a correctional

officer. Id. ¶ 6. Plaintiff again apologized and told Officer Jarrin not to speak to



                                            2
him that way. Officer Jarrin asked why not and said that plaintiff was not going to

do anything. 1 Id. ¶ 7. Plaintiff put down his water jug and came around to grab

his ID card. Id. ¶ 8. Plaintiff characterizes the exchange as him apologizing and

Officer Jarrin being verbally aggressive. Id.

       Officer Batista told plaintiff to lock up in his cell. Id. ¶ 9. As plaintiff

turned, Officer Jarrin tackled him to the ground, handcuffed him and held him

down. Id. ¶ 10. Plaintiff was not resisting and could not move. Officers Batista

and Jarrin repeatedly punched plaintiff in the mouth and nose with closed fists

and called a code orange. Id. ¶ 11.

       When other officers responded to the code, they got plaintiff up and

brought him to a table in the day room. His nose and mouth were full of blood.

Id. ¶¶ 12-13. When medical staff tried to clean his face, plaintiff told them not to

touch him until pictures were taken of his injuries. Id. ¶¶ 14-15.

       Lieutenant Langenheim ordered that plaintiff be taken to restrictive

housing in Fox Unit. Id. ¶ 16. At this time, blood was dripping from plaintiff’s

nose. When he tried to inhale the blood because it felt uncomfortable, he

sneezed. Id. ¶ 17. Officers were ordered to put plaintiff to the wall and Lieutenant

Langenheim ordered that a mask be put over plaintiff’s face. Id.

       Plaintiff was shackled and escorted to restrictive housing. His handcuffs

were very tight. Id. ¶ 18. In the restrictive housing cell, officers removed

plaintiff’s clothing. He was left in the cell, naked, for twenty minutes. Id. ¶¶ 18-20.



       1
         The attached disciplinary report indicates that when Officer Jarrin told plaintiff
not to touch him, plaintiff stated, “Oh yeah what the f—k you going to do about it” and
became aggressive. Doc. #1 at 8.
                                              3
Pictures were taken of plaintiff’s face, hands, wrist, nose, and mouth. Medical

staff asked routine questions and left the cell. Plaintiff was then given boxers

and a t-shirt. Id. ¶ 20.

       Plaintiff received two disciplinary charges of threats on correctional

employees, one for assault on staff, 2 and one for attempted assault on staff. 3 Id.

¶ 21. Plaintiff pleaded guilty to the threats charges and received fourteen days in

restrictive housing. Id. He had a hearing on the assault charges. He was found

guilty and received concurrent sanctions of thirty days in restrictive housing. Id.

¶ 22. The following day, plaintiff learned that he was being placed on chronic

discipline status. Id. ¶ 23.

       Officer Jarrin and his brother both were assigned to restrictive housing

while plaintiff was there. Id. ¶ 24. Unidentified persons would not respond to

plaintiff’s emergency call button. Id. Officer Jarrin and his brother intimated that

they had tampered with plaintiff’s food. Id. ¶ 25.

       Plaintiff reported these actions to Warden Corcella. The warden said that

he was not going to transfer Officer Jarrin to another unit. Id. ¶ 26. Plaintiff

remained in restrictive housing for 79 days, completing his sanctions and Phase

1 of the Chronic Discipline Program, before he was transferred to Corrigan-

Radgowski Correctional Center. Id. ¶ 26-27.

                                         II. Discussion

       Plaintiff asserts a claim for use of excessive force. See Doc. #1 ¶ 32 (“If the


       2
           Plaintiff was charged with spitting blood on the officer. Doc. #1 at 7.
       3
           Plaintiff was charged with touching an officer on his arm. Doc. #1 at 8.


                                                4
officers and warden officer Jarrin officer Batista and Warden Corcella didn’t

physically assault me my prison time would have been different….”). Plaintiff

was a sentenced inmate at all times relevant to this action. 4 Thus, his claims are

considered under the Eighth Amendment. See Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017) (rights of pretrial detainees are considered under the Fourteenth

Amendment while rights of sentenced prisoners are considered under the Eighth

Amendment).

      A.     Official Capacity Claims

      Plaintiff seeks damages from the defendants in their individual and official

capacities. The Eleventh Amendment bars claims for damages against state

officials in their official capacities unless the state has waived this immunity or

Congress has abrogated it. Kentucky v. Graham, 473 U.S. 159, 169 (1995).

Section 1983 does not abrogate state sovereign immunity. Quern v. Jordan, 440

U.S. 332, 343 (1979). Nor has plaintiff alleged facts suggesting that Connecticut

has waived this immunity. As plaintiff cannot assert claims for damages against

the defendants in their official capacities, all claims against the defendants in

their official capacity are dismissed pursuant to 28 U.S.C. § 1915A(b)(2).

      B.     Excessive Use of Force

      The use of excessive force against a prisoner can constitute cruel and

unusual punishment in violation of the Eighth Amendment. Hudson v. McMillian,

503 U.S. 1, 4 (1992); accord Wilkins v. Gaddy, 559 U.S. 34, 34, 36 (2010) (per



      4
          The Department of Correction website shows that plaintiff was sentenced on
December 16, 2016. www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=261810
(last visited August 16, 2019).
                                          5
curiam). The “core judicial inquiry” is not “whether a certain quantum of injury

was sustained, but rather whether force was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause harm.”

Wilkins, 559 U.S. at 37 (quoting Hudson, 503 U.S. at 7).

      To state a claim for use of excessive force, plaintiff must prove that,

subjectively, the defendants acted maliciously or sadistically to cause harm

rather than in a good-faith effort to maintain or restore discipline. Hudson, 503

U.S. at 7. To evaluate the defendants’ conduct, the Court considers various

factors including: the extent of the injuries and the mental state of the inmate;

“the need for application of force; the correlation between that need and the

amount of force used; the threat reasonably perceived by the defendants’ and

any efforts by the defendants to temper the severity of a forceful response.”

Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir. 2003) (quoting Romano v. Howarth,

998 F.2d 101, 105 (2d Cir. 1993) (internal quotation marks omitted).

      In addition, plaintiff must prove, objectively, that the defendants’ actions

violated “contemporary standards of decency.” Blyden v. Mancusi, 186 F.3d 252,

262-63 (2d Cir. 1999) (internal quotation marks omitted) (citing Hudson, 503 U.S.

at 8). A de minimis use of force will rarely be sufficient to satisfy the objective

element unless that force is also “repugnant to the conscience of mankind.”

Wilkins, 559 U.S. at 38 (quoting Hudson, 503 U.S. at 9-10 (internal quotation marks

omitted)). However, it is the force used, not the injury sustained, that “ultimately

counts.” Id. A malicious use of force constitutes a per se Eighth Amendment

violation because “contemporary standards of decency are always violated.”



                                          6
Blyden, 186 F.3d at 263 (citing Hudson, 503 at 9).

      Plaintiff alleges that defendants Jarrin and Batista repeatedly punched him

the nose and mouth with closed fists when he was on the ground and not

resisting. Plaintiff has sufficiently alleged that the force was not necessary and

was used maliciously. The excessive force claim will proceed against defendants

Jarrin and Batista.

      C.     Supervisory Officials

      Plaintiff includes Warden Corcella and Commissioner Cook, both

supervisory officials, as defendants.

      To state a claim for supervisory liability, a plaintiff must establish
      that: (1) the defendant participated directly in the alleged
      constitutional violation, (2) the defendant, after being informed of the
      constitutional violation through a report or appeal, failed to remedy
      the wrong, (3) the defendant created a policy or custom under which
      the unconstitutional practices occurred, or allowed the continuance
      of such a policy or custom, (4) the defendant was grossly negligent
      in supervising subordinates who committed the wrongful acts, or (5)
      the defendant exhibited deliberate indifference … by failing to act on
      information indicating that unconstitutional acts were occurring.

Shaw v. Prindle, 661 F. App’x 16, 18 (2d Cir. 2016) (quoting Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995)); see also Merriwether v. Coughlin, 879 F.2d 1037,

1048 (2d Cir. 1989) (to impose supervisory liability prisoner must allege that

official had actual or constructive notice of unconstitutional practices and

demonstrated gross negligence or deliberate indifference by failing to act).

      Plaintiff includes Warden Corcella as a person who assaulted him. He does

not, however, allege any facts suggesting that Warden Corcella participated in or

was aware of the assault while it was occurring. Rather he alleges that Warden

Corcella would have been notified that a code orange had been called, and that

                                         7
he told Warden Corcella about the excessive force after the incident. These

allegations are insufficient to demonstrate Warden Corcella’s personal

involvement. See Drew v. City of New York, No. 16 Civ. 0594(AJP), 2016 WL

4533660, at *13 (S.D.N.Y. Aug. 29, 2016) (holding that telling warden about assault

after the fact is insufficient to satisfy any Colon factor).

      The only other allegation against Warden Corcella is that he permitted

Officer Jarrin to work in plaintiff’s restrictive housing unit. Plaintiff alleges that

Officer Jarrin harassed him by saying that he had tampered with plaintiff’s food,

but presents no facts suggesting that this occurred. Verbal harassment, standing

alone, does not constitute a constitutional violation. See Cole v. Fischer, 379 F.

App’x 40, 43 (2d Cir. 2010). As plaintiff alleges no facts suggesting that Warden

Corcella violated any of plaintiff’s constitutional rights by permitting Officer

Jarrin to work in the unit, he fails to state a plausible claim against Warden

Corcella.

      Plaintiff names Commissioner Cook as a defendant but alleges no facts

against him. As plaintiff has not alleged any facts suggesting that Commissioner

Cook was personally involved in the incidents described in the Complaint, he

fails to state a plausible claim for supervisory liability against defendant Cook.

The claims against defendants Corcella and Cook are dismissed pursuant to 28

U.S.C. § 1915A(b)(1).

                         III. Motion for Appointment of Counsel

      Plaintiff seeks appointment of pro bono counsel in this action pursuant to

28 U.S.C. § 1915. The Second Circuit repeatedly has cautioned the district courts



                                            8
against the routine appointment of counsel. See, e.g., Ferrelli v. River Manor

Health Care Center, 323 F.3d 196, 204 (2d Cir. 2003); Hendricks v. Coughlin, 114

F.3d 390, 393 (2d Cir. 1997). The Second Circuit also has made clear that before

an appointment is even considered, the indigent person must demonstrate that

he is unable to obtain counsel. Saviano v. Local 32B-32J, 75 F. App’x 58, 59 (2d

Cir. 2003) (quoting Cooper v. A. Sargenti Co., 877 F.2d 170, 173 (2d Cir. 1989)).

       Plaintiff has submitted a list of attorneys he contacted and indicates that he

has not yet received responses from many of them. In addition, he states that

Inmates’ Legal Aid Program is working with him. As he is receiving legal

assistance from Inmates’ Legal Aid Program, he has not demonstrated that he is

unable to obtain legal assistance on his own. Plaintiff’s motion for appointment

of counsel is denied without prejudice.

                               IV. Motion for Discovery

       Plaintiff has filed a motion asking the Court to conduct discovery in this

case on his behalf. The court impartially adjudicates cases. It does not conduct

discovery on behalf of litigants. If the court were to do so it would become an

advocate for the litigant. This is not permitted. See Brown v. Tuttle, NO. 3:13-cv-

1444(VAB), 2015 WL 4546092, at *2 (D. Conn. July 28, 2015) (court not authorized

to conduct discovery on behalf of litigant); Grant v. McGill, No.

3:06CV1063(RNC)(DFM), 2006 WL 2666087, at *1 (D. Conn. Sept. 15, 2006) (if court

were to conduct discovery on behalf of litigant it would become an advocate, not

an impartial adjudicator) (citing Donald v. Cook Cty. Sheriff’s Dep’t, 95 F.3d 548,

555 (7th Cir. 1996)).



                                          9
      Plaintiff’s motion is denied. Plaintiff may conduct discovery in accordance

with Federal Rules of Civil Procedure 26-37 and the Standing Order Re: Initial

Discovery Disclosures for cases initiates by self-represented inmates.

                                     CONCLUSION

      All claims for damages against the defendants in official capacity are

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(2), and the claims against

defendants Corcella and Cook in their individual capacities are DISMISSED

pursuant to 28 U.S.C. § 1915A(b)(1).

      In accordance with the foregoing analysis, the Court enters the following

orders:

      (1)    The Clerk shall verify the current work addresses for defendants

Jarrin and Batista with the Department of Correction Office of Legal Affairs, mail

waiver of service of process request packets containing the Complaint and this

Order to them within twenty-one (21) days of this Order, and report to the court

on the status of the waiver request on the thirty-fifth (35) day after mailing. If

either defendant fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshal Service on the defendant

in his individual capacity and the defendant shall be required to pay the costs of

such service in accordance with Federal Rule of Civil Procedure 4(d).

      (2)    The Clerk shall send written notice to plaintiff of the status of this

action, along with a copy of this Order.




                                           10
      (3)    The Clerk shall send a courtesy copy of the Complaint and this Order

to the Connecticut Attorney General and the Department of Correction Office of

Legal Affairs.

      (4)    The defendants shall file their response to the complaint, either an

answer or motion to dismiss, within sixty (60) days from the date the waiver

forms are sent. If they choose to file an answer, they shall admit or deny the

allegations and respond to the cognizable claim recited above. They also may

include all additional defenses permitted by the Federal Rules.

      (5)    Discovery, pursuant to Federal Rules of Civil Procedure 26 through

37, shall be completed within seven months (210 days) from the date of this

order. Discovery requests need not be filed with the court.

      (6)    All motions for summary judgment shall be filed within eight months

(240 days) from the date of this order.

      (7)    Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to

a dispositive motion within twenty-one (21) days of the date the motion was filed.

If no response is filed, or the response is not timely, the dispositive motion can

be granted absent objection.

      (8)    If plaintiff changes his address at any time during the litigation of

this case, Local Court Rule 83.1(c)2 provides that plaintiff MUST notify the court.

Failure to do so can result in the dismissal of the case. Plaintiff must give notice

of a new address even if he is incarcerated. Plaintiff should write PLEASE NOTE

MY NEW ADDRESS on the notice. It is not enough to just put the new address on

a letter without indicating that it is a new address. If plaintiff has more than one



                                          11
pending case, he should indicate all the case numbers in the notification of

change of address. Plaintiff should also notify the defendants or the attorney for

the defendants of his new address.

      (9)    Plaintiff shall utilize the Prisoner Efiling Program when filing

documents with the court. Plaintiff is advised that the Program may be used only

to file documents with the court. As local court rules provide that discovery

requests are not filed with the court, discovery requests must be served on

defendants’ counsel by regular mail.

      (10)   The Clerk shall immediately enter the District of Connecticut

Standing Order Re: Initial Discovery Disclosures concerning cases initiated by

self-represented inmates and shall send a copy to plaintiff.

      (11)   Plaintiff’s Motion for Appointment of Counsel [Doc. #3] is DENIED

without prejudice.

      (12)   Plaintiff’s Motion for Discovery [Doc. #8] is DENIED.

      SO ORDERED.

      Dated this 20th day of August 2019 at Hartford, Connecticut.



                                             /s/
                                       Vanessa L. Bryant
                                       United States District Judge




                                         12
